Case 1:20-mj-00318 Document 1 Filed on 03/22/20 in TXSD Page 1 of 2

, a, . atic. United States District Court
AO91 (Rev. 12/03) Criminal Complaint ? AUSA Southern District of Texas

 

UNITED STATES DIS{RICT COURT ="

 

AAA §>
WAR 7

Southern District Of Texas Brownsville Division
David J. Bradley, Clerk of Court

UNITED STATES OF AMERICA CRIMINAL COMPLAINT

YS.
. : Case Number: 1:20-MJ- |
Sergio CRUZ-Gonzalez
A215 771 866 Mexico.

1, the undersigned complainant state that the following is true and correct to the best of my
knowledge and belief. On or about March 20, 2020 in Cameion County, in

the Southern District Of Texas defendant(s)

knowingly, willfully, and in reckless disregard of the fact that 3 person(s) were undocumented alien(s), did bring in said alien(s)
into the United States at a place other than a designated port of entry by the Secretary of Homeland Security or the Attorney
General of the United States, ,

in violation of Title § United States Code, Section(s) 1324(a)(1)(A))

{ further state that.J am a(n) Border Patrol Agent and that this complaint is,based on the

following facts:

Oni March 20, 2020, at approximately 10:00 a.m., Harlingen Border Patrol Agents began still watch-operations in San Pedro, Tx.
At approximately 12:36 p.m., a Border Patrol Agent observed cight subjects wade across the Rio Grande River making their way
north from the river. The agent relayed the information to other agents in the aréa. A Border Patrol Agent that was waiting north
of their location later observed five subjects running north past the river levee heading towards a brushy area,

The Agent gave chase apprehending one subject and advising to other agents in the area of another subject running north while
two subjects running south back towards the river. The agent gave a clothing description of the subject that ran north to the
agents in the area.

Continued on the attached sheet and made a part of this complaint: Yes L]No

(A

SigkaturesPComplainant

Torres, Juan Border Patrol Agent
Submitted by reliable electronic means, sworn to, signature attested Printed Name of Complainant

telephonically per Fed.R.Crim:P.4.1, and probable cause found on

 

March 22, 2020 / at BrownsYfille, Texas
Date

 

 

 

lenacio Torteya IH] U.S. Magistrate Judge
Name of Judge Title of Judge

 

 

 
 

 

 

. _ Case 1:20-mj-00318 Document 1 Filed on 03/22/20 in TXSD Page 2 of 2
CONTINUATION OF CRIMINAL COMPLAINT

United Statag District @
Southern Detect af roxas
FILED

MAR 2 2 2020

AFFIDAVIT D
In support of Criminal Camplaint avid J. Bradley, Clerk of Court
UNITED STATES OF AMERICA CRIMINAL COMPLAINT
V.
Sergio CRUZ-Gonzalez Case Number: 120.0) \%
A215 771 866 Mexico

The agents noticed foot-prints in the area of the subjects last known location, The Agents followed the foot sign encountering
subject later known as Sergio CRUZ-Gonzalez. He was found trying to conceal himself in tall grass and thick brush. He met the
clothing description previously radioed in. The agent identified himself as a Border Patrol Agent. During the course of a brief
interview, it was discovered that he was a national of Mexico without proper documentation to be in the United States, At
approximately 1:30 p.m., he was placed under arrest.

The Agent that was south of the levee apprehended the two subjects-that were trying to run back to Mexico. The agent identified
himself as-a Border Patro! Agent discovering that they were in the United States illegally without proper documentation to be in the
United States. That agent also observed four additional subjects:safely return back to Mexico. All subjects were transported ta the
Harlingen Border Patrol Station for further interviews and case development.

Once at the Harlingen Border Patrol Station, Agents initiated a smuggling investigation, discovering through testimony provided,
servitig asa Material Witness that he was to pay $7,500.00 USD to get smuggled to Houston, Texas. The Material Witness also
positively identified CRUZ-Gonzalez, Sergio through a DHS photo lineup as the brush guide that was bringing the.group in.

Defendant had $500.00 Mexican pesos at the time of arrest.

Submitted by reliable electronic means, sworn to and signature attested
as per Fed. Rules Cr. Proc. 4.1

Phiore me on

]

2nd ay of March, 2020

 

  

Juan Torres, Bordet Patrol Agent
Signature of Complainant

 

 

Signature of Judicial
